IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                               : NO. 924
                                      :
 APPOINTMENTS TO THE                  : SUPREME COURT RULES DOCKET
 ORPHANS’ COURT PROCEDURAL            :
 RULES COMMITTEE                      :


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2022, the Honorable John J. McNally, III,

Dauphin County, and the Honorable Sara J. Seidle-Patton, Clarion County, are hereby

appointed as members of the Orphans’ Court Procedural Rules Committee for a term of

five years, commencing January 1, 2023.